                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

NAKARI THOMAS                                       CIVIL ACTION NO. 19-cv-1144

VERSUS                                              JUDGE DOUGHTY

BURGER KING CORP., ET AL                            MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Nakari Thomas (“Plaintiff”), on behalf of her minor child T. T., filed this suit against

Burger King Corp. (“Burger King”) and Louisiana Quality, LLC, (Louisiana Quality) in

state court.   Defendants removed the action to this court on the basis of diversity

jurisdiction, which puts the burden on the removing parties to allege facts that show

complete diversity of citizenship of the parties and an amount in controversy over $75,000.

The allegations in the notice of removal are adequate with one exception.

       The notice of removal states that Louisiana Quality is an LLC whose members are

Cambridge Franchise Holdings, LLC and New CFH, LLC.                    Cambridge Franchise

Holdings’ sole member is Cambridge Franchise Partners, LLC, whose members are Alex

Sloane and Matt Perelman. The notice states that Alex Sloane and Matt Perelman have

“addresses in New York City, New York.” It is domicile rather than mere residency that

decides citizenship for diversity purposes, and “an allegation of residency alone ‘does not

satisfy the requirement of an allegation of citizenship.’” Midcap Media Finance, LLC v.

Pathway Data, Inc., 929 F.3d 310, 313 (5th Cir. 2019), quoting Strain v. Harrelson Rubber

Co., 742 F.2d 888, 889 (5th Cir. 1984).          A person may reside in multiple states
simultaneously, but “[a]n individual who resides in more than one State is regarded, for

purposes of federal subject-matter (diversity) jurisdiction, as a citizen of but one State.”

Wachovia Bank v. Schmidt, 126 S. Ct. 941, 951 (2006). That is the state in which the

person is domiciled. Id.; Acridge v. Evangelical Lutheran Good Samaritan Soc., 334 F.3d

444, 451 (5th Cir. 2003). Accordingly, Defendants must file, no later than September 20,

2019, an amended notice of removal that specifically alleges the state(s) in which Alex

Sloane and Matt Perelman are domiciled.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 6th day of September,

2019.




                                        Page 2 of 2
